Citation Nr: 0930574	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  09-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service August 1940 to September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a December 1946 rating decision, the RO denied service 
connection for a low back disability.  The Veteran did not 
appeal this determination within the subsequent one-year 
period.

2.  Evidence submitted since the RO's December 1946 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1946 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's December 1946 rating decision; thus, the claim of 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
low back disability, the Veteran's claim is being granted to 
the extent that it is reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


New and Material Evidence

The service treatment records do not reflect any record of a 
low back injury.  The Veteran was separated from service in 
September 1945 and his separation examination was normal as 
to the low back.  In a letter dated in May 1946, the Veteran 
reported to VA that he hurt his back lifting the tail section 
of a plane during service with subsequent back strains in 
service.  A letter from A.R., M.D., dated in May 1946 
indicates that the Veteran had rheumatoid arthritis affecting 
the hands, shoulders, elbows, hips, and knees; there was no 
mention of spinal pathology.  The Veteran was afforded a VA 
examination in October 1946.  The Veteran reported that he 
had low back pain as well as stiffness and soreness in other 
joints.  Examination revealed some enlargement in the mid-
phalangeal joints of all fingers, and no limitation of motion 
or crepitation in any other joints.   Fibrositis was 
diagnosed.  

In a December 1946 rating decision, the RO denied service 
connection for a low back disability on the basis that this 
was not demonstrated by the evidence of record.  Service 
connection for fibrositis was separately denied.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of low back injury or disease.  The 
evidence which has been added to the record shows that the 
Veteran has current diagnoses of degenerative changes of the 
lumbar spine, mild central canal stenosis at L2-3, moderate 
central canal stenosis at L4-5, and multiple facet 
hypertrophy.  He was also noted to have possible L5 
radiculopathy.  In addition, the Veteran submitted private 
records dated in 1963 in which he reported that he had 
suffered an inservice back injury and was still suffering 
from back pain.  He indicated that he had noticed an 
aggravation of his back pain in 1948.  A past diagnosis of 
rheumatoid arthritis was noted.  X-rays revealed six lumbar 
vertebrae and old compression fractures in the dorsal region.  
He was also noted to have low back sprain.  A diagnosis of 
degenerative intervertebral disc L5-S1 with contusion on the 
right and also associated S-1 joint degeneration on the 
right.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect of 
there being no current low back disability, the basis for the 
prior denial.  Therefore, new and material evidence has been 
received since the RO's December 1946 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.


REMAND

With regard to his reopened claim of service connection for a 
low back disability, the Veteran currently has low back 
diagnoses.  As indicated above, with a year of service 
separation, he reported having suffered an inservice low back 
injury and has reported back problems since that time.  In 
light of the current diagnoses, the Board finds that that 
Veteran should be afforded a VA examination to evaluate his 
low back disabilities.  The VA examiner should provide an 
opinion as to whether any current low back disability, 
including arthritis, is related to service.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for a low 
back disability on the merits.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current low back disability is 
related to service.  

The examiner should also indicate whether 
the Veteran currently has rheumatoid 
arthritis (see letter dated May 1946 from 
A.R., M.D indicating this diagnosis) 
affecting the low back.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The AMC/RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


